Hon. George W. Cox                            Opinion No. O-5720
State   Health Officer                        Re : Whether criminal   prose-
Texas State Board of Health                   cution  can be had under Ar-
Austin,   Texas                               title  165-3, V.A.C.S.

Dear Sirl
              We have    your   letter    reading     as followsr
              “A question  has arisen concerning    the prosecu-
       tion of cases under Article    165-3 Revised Civil
       Statutes   of Texas, which is commonly referred      to as
       the Texas Milk Gradin,: and Labeling      Law.
             “It will be noted that Section         8 of this Stat-
       ute provides     for a penalty    by fine in an amount not
       less than $25.00 and not more than $200.00.            How-
       ever,  a similar      statute  is not found in the Penal
       Code defining      such acts as a violation.
             “Therefore,   I would like to know whether     or not
       the State Department      of Health may file a criminal
       complaint   and prosecute    such case under Article    165-
       3 Revised Civil    Statutes   of Texas.”
              Section    8 of Article        165-3, Vernon’s       Annotated     Civil
Statutes,     provides    that whoever violates            any provisions       of the
Act referred      to in your letter          shall    be subject    to a fine and
that each violation         shall    constitute       a separate    offense.      It
makes no difference         that this      regulatory      Act is not carried
forward   and incorporated         in tne penal statutes.             Violations      of
its terms are nevertheless            punishable       as criminal     offenses      and
your department        is authorized       to file     criminal    complaints
against    offenders     and prosecute        the same.
APPBOVEDDEC 15, 1943                           Yours very truly
/s/ Gerald C. Mann                             ATTORNEYGENERALOF TEXAS
ATTORNEYGENEHALOF TEXAS                        By /s/ Ubert     Hooper
 APPROVED: OPINION COMMITTEB                   tilber,t Hooper,  Assistant
BY:        BWB, CHAIRMAN
M:dbrwb